DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because legal phraseologies, such as the word “said” in line 3 of the abstract, should be avoided.  Correction is required.  See MPEP § 608.01(b).
In the specification, references to the instant claims, such as references to claim 1 on page 2, line 21, and claim 11 on page 4, line 24 of the specification, should be avoided because the subject matters of the claims may change during the course of prosecution.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional material for improving sealing properties, and the groove for improving contact of the seal, recited in instant claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, “the wall” lacks antecedent basis; and line 11, “the gap” lacks antecedent basis; 
In claim 5, “the gas” lacks antecedent basis.
In claim 7, line 3, the expression “preferably additionally includes …” is indefinite because it is not clear as to whether the preferred feature is included as part of the instant claimed invention; and line 3, “the vehicle hull” lacks antecedent basis.
In claim 8, line 2, “the hull” lacks antecedent basis; and line 4, “the sealing properties” lacks antecedent basis.
Other claims are also indefinite because they depend from indefinite base claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 5,282,424) in view of Clark (US 3,178,779).
O’Neill discloses a vacuum train system including vehicle 22 with door 42, evacuated pipe 14, station platform 210, station door 212, and seal 218, wherein vehicle door 42 and station door 212 are to be aligned when the vehicle is stopped at a station for loading/unloading, and wherein seal 218 is to be expanded to seal a gap between the pipe inner wall and the vehicle outer wall and to surround the peripheries of the doors to effectively seal the evacuated pipe from the pressure outside the pipe (see the Passenger Changeover section in the specification of O’Neill, cols. 19-21, seal 218). Seal 218 of O’Neill is readable as having a ring shape because it is configured to surround the outer peripheries of the doors (col. 20, ll. 22-29), and is configured to extend and retract to seal and unseal the gap between the pipe internal wall and the vehicle outer wall.
Clark discloses a variation of inflatable seal that is operable to extend to seal (Fig. 3), and operable to retract to unseal (Fig. 2).
In view of Clark, it would have been obvious to one of ordinary skill in the art to construct ring seal 218 of O’Neill in the form of an inflatable seal, similar to that taught by Clark, for performing the same expected function and achieve expected advantages thereof, such as to achieve a reliable failsafe seal. The structure of O’Neill, as modified, is considered to include the features of instant claims 1 and 11.
Regarding instant claim 2, consider the arrangement of seal 218 around station door 212 shown in Fig. 12A of O’Neill, and further consider the inflatable seal in the structure of O’Neill, as modified, which is obviously inflatable by a gas source, such as pump or tank, located outside of the pipe.
 	Regarding instant claim 3, it is considered that the mounting of seal 218 in the structure of O’Neill on the pipe interior wall or on the vehicle exterior wall is merely an obvious matter of design choice, which is merely an obvious matter of reversal of parts for performing generally the same expected function thereof. Therefore, as an obvious matter of design choice/reversal of parts, it would have been obvious to one of ordinary skill in the art to alternatively mount the seal in the structure of O’Neill, as modified, on the vehicle exterior wall to associate with the pipe interior wall for performing the same expected function thereof, wherein the seal is inflatable by at least one fluid pump arranged within the vehicle.
	Regarding instant claims 5-6, the inflatable ring shaped seal in the structure of O’Neill, as modified, is obviously capable of being inflatable/deflatable as claimed.
Claims 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Covey (US 4,441,278).
Regarding instant claim 4, consider the arrangement of seal 218 around station door 212 shown in Fig. 12A of O’Neill, and further consider the inflatable seal in the structure of O’Neill, as modified, which is obviously inflatable by a gas source, such as pump or tank, located outside of the pipe. 
Regarding the instant claimed vehicle door seal (claims 4 and 9-10) and the station door seal (claims 9-10), Applicant should also consider the structure of Covey, wherein door 10 is provided with inflatable seal 15. In view of Covey, it would have been obvious to one of ordinary skill in the art to provide inflatable seal(s), similar to that taught by Covey, around the vehicle door and/or station door of O’Neill for performing the same expected function of sealing the door(s), which is obviously necessary in the structure of O’Neill for sealing the door(s) from the vacuum environment in the pipe. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Schudel (US 3,840,208).
Schudel discloses an inflatable seal made of a reinforced rubber (col. 4, 1st para). 
In view of Schudel, it would have been obvious to one of ordinary skill in the art to make the inflatable seal in the structure of O’Neill, as modified, from a reinforced rubber, similar to that taught by Schudel, so as to achieve the expected toughness and durability thereof. The structure of Schudel is considered to include the required features of instant claim 7.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Brown (US 3,325,042).
Brown discloses an inflatable seal arrangement including inflatable seal 11 expandable to be in contact with material/gasket 16 on the opposite contact surface. In view of Brown, it would have been obvious to one of ordinary skill in the art to further include an additional material/gasket on the surface opposite to the seal, in a manner similar to that taught by Brown, in the structure of O’Neill, as modified, to achieve expected advantages thereof, such as to improve sealing effects.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanner (US 2018/0080564), Deaver (US 2009/0102140) and Kuhary (US 7,178,810) disclose other variations of inflatable seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617